<\ 3H -IS
                                ELECTRONIC RECORD                                  *\ys-is

COA #     01-14-00697-CR                         OFFENSE: 22.02(Aggravated Assault)

          David Sendejo v. The State of
STYLE:    Texas                                  COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    262nd District Court


DATE: 06/18/15                   Publish: NO     TC CASE #:      1408625




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                <\ 34-/5
STYLE:   David Sendejo v. The State of Texas          CCA#:

         PfcQ S£                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     /l/t7<y/?L                                  SIGNED:                           PC:

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD